The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 02/28/2022.
4.	Claims 1-20 are currently pending.
5.	Claims 1-13 have been withdrawn.
6.	Claims 14-17 have been amended.
7.	Claim 20 has been added.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al (US 2018/0155836).
Regarding claim 17:
	Arai teaches a substrate processing apparatus (substrate processing apparatus) [fig 1 & 0017] comprising: a remote plasma unit (remote plasma unit, 42) [fig 1 & 0021]; a chamber (chamber, 12) connected to the remote plasma unit (42) [fig 1 & 0017]; a susceptor (stage, 16) provided in the chamber (12) [fig 1 & 0017]; an exhaust component (exhaust duct, 30) that provides an exhaust flow passage of a gas supplied to the chamber [fig 1 & 0018-0019]; and an inert gas supplier (46) connected to the exhaust component (see fig 1) [fig 1 & 0030]. 
The claim limitations “wherein the inert gas supplier supplies an inert gas to the exhaust flow passage” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Regarding claim 18:
	Arai teaches a first gas source (54) [fig 1]. 
The claim limitations “configured to supply an NF.sub.3 gas to the remote plasma unit” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Regarding claim 19:

The claim limitations “configured to supply an NF.sub.3 gas to the remote plasma unit” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Regarding claim 20:
	Arai teaches the exhaust component (30) comprises an exhaust piping (exhaust duct), and wherein the inert gas supplier (46) is connected to the exhaust piping (see fig 1) [fig 1 & 0030]. 

Claim Rejections - 35 USC § 103
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12.	Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (US 2018/0155836) in view of Nguyen et al (US 2014/0374024).
Regarding claim 14:
	Arai teaches a substrate processing apparatus (substrate processing apparatus) [fig 1 & 0017] comprising: a susceptor (stage, 16) [fig 1 & 0017]; an exhaust duct (exhaust duct, 30) surrounding the susceptor (16) in plan view (see fig 1) [fig 1 & 0019]; an exhaust piping (gas exhaust part, 24) that provides an exhaust route communicating with an inside of the exhaust duct (30) [fig 1 & 0018-0019]; and a cleaning gas source (44), and a piping (40) that supplies a gas from the cleaning gas source (a cleaning gas is supplied) [fig 1 & 0021]. 
	Arai does not specifically teach a piping that supplies a gas from the cleaning gas source to the exhaust duct through a through-hole in an upper surface of the exhaust duct.
	Nguyen teaches a piping (224 or 408/410) that supplies a gas from the cleaning gas source (146) to the exhaust duct (exhaust port, 236) through a through-hole in an upper surface of the exhaust duct (see fig 2 or 4) [fig 2, 4 & 0031].
	Arai and Nguyen are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the exhaust duct of Arai s piping that supplies cleaning gas through 
Regarding claim 15:
	Modified Arai teaches the upper surface of the exhaust duct (236) comprises a plurality of through-holes (inlet of 408/410) [Nguyen – fig 4 & 0034].
Regarding claim 16:
	Arai teaches the cleaning gas source (44) supplies the gas to a remote plasma unit (remote plasma unit, 42) before it is supplied to the exhaust duct (30) [fig 1 & 0021].

Response to Arguments
13.	Applicant’s arguments, see Remarks, filed 02/28/2022, with respect to the rejection of claim(s) 14-16 under 35 USC 102(a)(1) have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
14.	Applicant's arguments, see Remarks, filed 02/28/2022, with respect to the rejection of claim(s) 17-19 under 35 USC 102(a)(1) have been fully considered but they are not persuasive. 
Applicant argues that Arai does not teach the inert gas supplier is “connected to the exhaust component, wherein the inert gas supplier supplies an inert gas to the exhaust flow passage”. 
In response, examiner disagrees. It is noted that Arai is a single apparatus. All components (including the inert gas supplier and exhaust component) are connected.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harvey et al (US 2004/0200499) and 	Choi (US 2006/0266288) and teach a cleaning gas supply configured to supply a cleaning gas to the exhaust duct [fig 1A and 2, respectively].
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718